          Case 4:18-cv-00481-RCC Document 50 Filed 10/05/18 Page 1 of 4



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Tucson Medical Center,                            No. CV-18-00481-TUC-RCC
10                  Plaintiff,                         ORDER
11   v.
12   Purdue Pharma LP, et al.,
13                  Defendants.
14
15            Currently pending before the Court are Plaintiff’s Emergency Motion and
16   Emergency Response, both of which seek remand (Docs. 7 and 11), Distributor
17   Defendants’ Motion to Stay Proceedings Pending Likely Transfer to Multidistrict
18   Litigation (Doc. 22), Distributor Defendants’ Third Motion for Extension of Time to File
19   Answer (Doc. 43), and Defendant McKesson Corporation’s Motion to Stay Execution of
20   any Remand Order for 14 Days Pursuant to Fed. R. Civ. P. 62(a)(Doc. 40). The parties
21   have briefed these issues and oral argument concerning the same was held on October 4,
22   2017. Having considered the vast array of pleadings, notices and exhibits filed in this
23   consolidated case as well as the state court record, the Court makes the following
24   findings and rulings.
25            As a preliminary matter, the parties are well aware of the facts relevant to these
26   motions and procedural posture of this action. The Court will not exhaustively recount
27   these here, but will note the following. First, that this case shares common factual
28   questions with matters previously transferred to Multidistrict Litigation (“MDL”) matter,
      Case 4:18-cv-00481-RCC Document 50 Filed 10/05/18 Page 2 of 4



 1   No. 2804 pursuant to 28 U.S.C. § 1407. Second, that Defendant McKesson Corporation
 2   (“McKesson”) remains a party to this matter, and that the basis for its removal was the
 3   Federal Officer Removal statute, 28 U.S.C. § 1442(a)(1). Doc. 13 at ¶4. Third, that it is
 4   undisputed that the federal contract McKesson relies on in support of its federal officer
 5   removal argument is the same Pharmaceutical Prime Vendor Contract (“PPV Contract”)
 6   which the MDL court considered in its order of September 4, 2018 denying remand as to
 7   a limited category of MDL cases. Compare Doc. 13 at ¶10, and Opinion and Order, In re
 8   Nat’l Opiate Litig., M.D.L. 2804 (N.D. Ohio Sept. 4, 2018), ECF No. 934 at 7 (citing
 9   ECF 1:18-OP-45695 Doc. 29 at 13).
10          The parties disagree as to the weight this Court should afford the MDL’s
11   September 4, 2018 order and whether the instant matter is, in all relevant ways,
12   inapposite to those addressed by the MDL court by and through that order. See Docs. 11:
13   7,10; 38: 2-4, 11-12. Additionally, the parties disagree was to what effect, if any, to give
14   to Plaintiff’s pleading, entitled “Plaintiff’s Notice of Disclaimer and Waiver of Claims
15   and Rights to Recovery Against Defendant McKesson.” See Docs. 41, 46. To this
16   Court’s knowledge, no other attempt to defeat the applicability of §1442 has occurred in
17   post-removal opiate-litigation proceedings. However, the possibility exists that such
18   efforts might be attempted by other Plaintiffs in other proceedings that have been or will
19   be transferred to the MDL court.
20          In light of these circumstances, the Court finds it appropriate to order a qualified,
21   temporary stay of these proceedings until such time as the Judicial Panel on Multidistrict
22   Litigation (“JPML”) makes a final transfer decision. This Court agrees that transfer is
23   likely, that “deference to the MDL court . . . provides ‘the opportunity for the uniformity,
24   consistency, and predictability in litigation that underlies the MDL system[,]’” Cty. Of
25   San Mateo v. McKesson Corp., No. 3:18-cv-04535 (N.D. Cal. Aug. 28, 2018), ECF No.
26   22, and that such consistency is desirable in cases such as these. Also, the Court will
27   treat the Plaintiff’s Notice of Disclaimer and Waiver of Claims (Doc. 41) as a motion to
28   amend the Complaint, which it will also deny, without prejudice. See Williams v. Costco,


                                                -2-
      Case 4:18-cv-00481-RCC Document 50 Filed 10/05/18 Page 3 of 4



 1   471 F.3d 975, 976 (2006). Plaintiff may raise the issue again with the MDL court, if it
 2   chooses.
 3           The parties should note that the stay the Court is imposing is qualified. In order to
 4   ensure that this litigation progresses, this Court also finds it appropriate to require
 5   Distributor Defendants to file their Answer to the Complaint on or before October 31,
 6   2018.
 7           Due to its decision to stay this matter, the Court will also not reach the merits of
 8   the Motion to Remand which concerns the federal question jurisdiction invoked in
 9   AmerisourceBergen Drug Company’s notice of removal. See Doc. 7.
10           Finally, this Court is compelled to note that it is neither ignorant of, nor
11   unsympathetic to, the effects of the opioid public health crisis here in our District.
12   However, it is convinced that any hardship that might result from this temporary stay is
13   outweighed by the benefits of centralized consideration of the jurisdictional issues by the
14   MDL court. Accordingly,
15   ...
16   ...
17   ...
18   IT IS ORDERED:
19   (1) The Court construes Plaintiff’s Notice of Disclaimer and Waiver of Claims (Doc. 41)
20   as a motion to amend the Complaint, which it will also DENY, WITHOUT
21   PREJUDICE. The Clerk of the Court shall modify the docket accordingly.
22
23   (2) The Court will GRANT, IN PART Distributor Defendant’s Motion to Stay
24   Proceedings Pending Likely Transfer to Multidistrict Litigation (Doc. 22). The stay on
25   these proceedings shall be subject to the remaining terms of this Order.
26
27   (3) Distributor Defendant’s Third Motion for Extension of Time to File Answer (Doc. 43)
28   is GRANTED. Distributor Defendants shall have until October 31, 2018 to file their


                                                 -3-
      Case 4:18-cv-00481-RCC Document 50 Filed 10/05/18 Page 4 of 4



 1   Answer(s) to the Complaint.
 2         Dated this 5th day of October, 2018.
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -4-
